
	
		I
		112th CONGRESS
		2d Session
		H. R. 6484
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Garamendi (for
			 himself, Mr. George Miller of
			 California, Mr. Thompson of
			 California, Mr. McNerney,
			 and Ms. Matsui) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To amend the Calfed Bay-Delta Authorization Act to
		  authorize the Secretary of the Interior to provide assistance to non-Federal
		  interests for levee stability improvements located within the Sacramento-San
		  Joaquin Delta related to Bureau of Reclamation Central Valley Project water
		  deliveries, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Shielding Against Flood Emergencies
			 Levee Act or SAFE Levee Act.
		2.FindingsCongress makes the following
			 findings:
			(1)For over 60 years, the Bureau of
			 Reclamation has used the channels and sloughs of the Sacramento-San Joaquin
			 Delta to facilitate the delivery of water to the Federal Central Valley Project
			 pumps located in the southern edge of the Delta.
			(2)The movement of
			 water through these waterways has created stress, degradation, and weakening of
			 the levees that are intended to protect adjacent land from flooding.
			(3)On July 25, 2012,
			 the Secretary of the Interior announced details of Federal support for a
			 proposed water project entitled the Bay Delta Conservation Plan, which calls
			 for a dual conveyance system that would transport water around the Delta using
			 an isolated conveyance facility, while also continuing to move water through
			 the Delta’s interior.
			(4)Under the Bay Delta Conservation Plan, the
			 Bureau of Reclamation will continue to rely on the Delta and its levees to
			 facilitate water deliveries to exporters until and after an isolated conveyance
			 facility is built.
			(5)Despite the Bureau of Reclamation’s vested
			 stake in the stability of these levees, the Department of the Interior has
			 failed to address levee stability in the Bay Delta Conservation Plan or through
			 any other rudimentary maintenance measures.
			(6)To ensure that
			 Central Valley Project water deliveries are not disrupted due to levee failure,
			 the Bureau of Reclamation should provide financial assistance to public levee
			 owners for maintenance and levee improvements.
			3.Sacramento-San
			 Joaquin Delta levee stability improvements related to Bureau of Reclamation
			 Central Valley Project water deliveriesSection 103 of the Calfed Bay-Delta
			 Authorization Act (title I of Public Law 108–361; 118 Stat. 1683) is
			 amended—
			(1)in subsection
			 (e)(2), by striking paragraphs (1), (2), and (4) of subsection
			 (f) and inserting paragraphs (1), (2), (4), and (5) of
			 subsection (f); and
			(2)in subsection (f),
			 by adding at the end the following new paragraph:
				
					(5)Delta levee
				stability maintenance and improvements related to Bureau of Reclamation Central
				Valley Project Water Deliveries
						(A)Program
				requiredThe Secretary shall
				establish a program to provide assistance to non-Federal interests for
				stability maintenance and improvement on levees within the Sacramento-San
				Joaquin Delta (as defined in Cal. Water Code §12220) that facilitate Bureau of
				Reclamation water deliveries to Central Valley Project contractors. The
				Secretary shall prioritize the projects for which assistance will be provided
				under this paragraph based on the extent to which the levees covered by the
				projects are necessary for Bureau of Reclamation water deliveries.
						(B)Form of
				assistanceAssistance
				provided under this paragraph may be in the form of financial assistance for
				water-supply reliability related levee maintenance and improvements within the
				Delta.
						(C)Limitations;
				continued liabilityThe
				Secretary may provide assistance for a levee stability maintenance and
				improvement project under this paragraph only if the levee directly facilitates
				deliveries of water for the Central Valley Project and is publically owned. The
				provision of Federal assistance shall not be construed to change liability
				associated with the levee.
						(D)Federal
				shareThe Federal share of
				the cost of a levee stability maintenance and improvement project under this
				paragraph may not exceed 50 percent of the total project costs. The assistance
				may be provided in the form of grants or reimbursements of project
				costs.
						(E)Implementation
				costsCosts associated with implementation of the program under
				this paragraph may be considered a reimbursable Federal expenditure allocable
				to Central Valley Project subunits south of the Delta that receive and benefit
				from water conveyed through the Delta. Such costs shall be repayable by water
				service contractors within those subunits.
						(F)Authorization of
				appropriationsThere is authorized to be appropriated such sums
				as may be necessary to carry out this
				paragraph.
						.
			4.Evaluation of
			 benefits and costs of conveyance alternatives being considered under the Bay
			 Delta Conservation Planning process
			(a)Benefits and
			 costs analysis and evaluationThe Secretary of the Interior shall carry
			 out an analysis and evaluation of the costs and benefits of options for
			 facilitating conveyance of water deliveries to Central Valley Project
			 contractors being considered in the Bay Delta Conservation Planning process,
			 including at least one option that does not require the construction of one or
			 more water conveyance tunnels.
			(b)Required
			 elementsThe analysis and evaluation under subsection (a) shall
			 include at a minimum the following:
				(1)The total project
			 costs, including environmental review, planning, design, construction,
			 mitigation, and all related expenses, and the methods for paying those
			 costs.
				(2)The expected
			 impacts of the project on taxpayers, water ratepayers, and the general fund of
			 the Treasury.
				(3)Whether the
			 analysis of the costs and benefits determines that the direct social and
			 environmental benefits of any proposed project or plan outweigh its social and
			 environmental costs over the analysis period.
				(c)PresentationThe
			 analysis conducted under subsection (a) shall be displayed as either the
			 quotient of benefits divided by costs representing the benefit to cost ratio,
			 the difference between benefits and costs representing the net benefits, or
			 both. The analysis shall include whether the present value of the proposed
			 project exceeds the present value of its net benefits over the life of the
			 project or plan.
			(d)SubmissionThe Secretary shall report the findings of
			 the analysis and evaluation conducted under subsection (a) to the Committee on
			 Natural Resources of the House of Representatives and the Committee on Energy
			 and Natural Resources of the Senate no later than June 30, 2013.
			
